DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining whether the first classifier is trained to identify at least one object in the image file based on a first set of training metadata associated with the first classifier, wherein the first set of training metadata defines a set of characteristics for which the first classifier is trained to identify the at least one object;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1-5, 7, 10-15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Naphade (US 20080168070).

receiving an image file at a first classifier (see figure 1, images are received at 108 from 102, 104 and 106), wherein the image file comprises image metadata that identifies characteristics of the image file (see paragraph 19, a data object comprising information furnished by one of the sources 102-106, wherein the object is in digital form and is to be classified and tagged by system 100, is referred to hereinafter as a multimedia artifact, where multimedia artifacts are read as metadata); 
determining whether the first classifier is trained to identify at least one object in the image file based on a first set of training metadata associated with the first classifier (see figure 1, 124 selects classifier based on multimedia tag), wherein the first set of training metadata defines a set of characteristics for which the first classifier is trained to identify the at least one object (see paragraph 25, classifiers associated with the selected ontologies are then selected, from a classified database 208, based on the content and/or metadata of the multimedia artifact); and 
identifying the one or more objects in the image file using the first classifier responsive to determining that the first classifier is trained to identify the at least one object (see paragraph 33, classifier scoring is also used to select Long Dress 520, and a combination of alt tag and scoring is used to select the Wedding category 522 and paragraph 24, recursive router 202 configured with other components that can be operated collectively to carry out classification and tagging procedures):

    PNG
    media_image1.png
    594
    917
    media_image1.png
    Greyscale
.
Regarding claim 2, Naphade discloses the method of claim 1, further comprising comparing the image metadata with a lookup table to select the first classifier (see figure 1, 126 where the metadata are tabulated in automatic tagging).

Regarding claim 3, Naphade discloses the method of claim 1, wherein the determining whether the first classifier is trained to identify the at least one object in the image file further comprises comparing the image metadata to a first set of training metadata (see paragraph 10, a specified criteria to select one or more ontologies, wherein the specified criteria indicates the comparative similarity between specified characteristics of the multimedia artifact).

Regarding claim 4, Naphade discloses the method of claim 1, wherein the first set of training metadata is different than a second set of training metadata associated with a second classifier 

Regarding claim 5, Naphade discloses the method of claim 4, wherein one or more parameter values in the first set of training metadata are in a second set of training metadata associated with a second classifier (see paragraph 18, ontology also has associated attributes and semantic elements, where attributes are properties, features, characteristics or parameters that domain objects can have).

Regarding claim 7, Naphade discloses the method of claim 1, further comprising training the first classifier, wherein training the first classifier comprises: 
extracting the training metadata from a set of training image files, wherein the training metadata comprises training metadata values (paragraph 19, a multimedia artifact is also characterized by semantic elements similar to the semantic elements associated with ontologies); 
generating a profile for the first classifier, including the training metadata (see paragraph 23, this enriching metadata can be used to tag the multimedia artifact, as shown by the automatic tagging stage 126); and 
appending the profile to the first classifier (see paragraph 22, Enriched semantic metadata can be packaged with the multimedia artifact, or stored in an associated database).
Regarding claim 10, Naphade discloses the method of claim 1, wherein the first set of training metadata is associated with at least one of an aspect ratio, a sensor type, a zoom level, a 

Regarding claim 10, Naphade discloses the method of claim 1, wherein the first set of training metadata is associated with at least one of an aspect ratio, a sensor type, a zoom level, a viewing angle, and a geographical location (see figure 1, the images by surveillance cameras are tilted below to imaged people).

Regarding claims 11 and 20, see rationale and rejection for claim 1. In addition see figure 3 of Naphade.

Regarding claim 12, see rationale and rejection for claim 2. 

Regarding claim 13, see rationale and rejection for claim 3. 

Regarding claim 14, see rationale and rejection for claim 4. 

Regarding claim 15, see rationale and rejection for claim 5. 

Regarding claim 17, see rationale and rejection for claim 7. 


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naphade (US 20080168070) in view of Shaik (US 20190079846).

Regarding claim 6, Naphade discloses all the limitations of claim 1; Naphade discloses first and second classifiers (see figure 1, selections of semantic classifiers), but is silent in disclosing discloses the method of claim 1, further comprising clustering the first classifier and a second classifier into a group of classifiers, wherein the first classifier and the second classifier are trained to identify objects belonging to an object category. The combination of Naphade and Shaik as a whole discloses the method of claim 1, further comprising clustering the first classifier and a second classifier into a group of classifiers, wherein the first classifier and the second classifier are trained to identify objects belonging to an object category (see Shaik figure 4 and see Naphade figure 1, semantic selection classifiers):

    PNG
    media_image2.png
    566
    704
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a step of clustering in order to divide features among an object for improving image recognition. 

Regarding claim 16, see rationale and rejection for claim 6. 

3.	Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naphade (US 20080168070) in view of Zhang (US 20070255755).

Regarding claim 8, Naphade discloses all the limitations of claim 7; Naphade also discloses the method of claim 7, wherein generating the profile comprises: assigning each training metadata value to a corresponding metadata category (see figure 1, automatic tagging), but is silent in 
counting a number of training metadata values in each metadata category (see paragraph 39, normalized word counts for metadata or the visual feature extracted from the video frames, for each feature, its expected value is measured over the training data and is taken to be a constraint for the model distribution); and 
for each metadata category having a training metadata value count that reaches a threshold (see paragraph 46, video is assigned to category ci if p(ci|o) is larger than a threshold. ai, m reflects the effectiveness of the modality m to the category ci); 

    PNG
    media_image3.png
    581
    844
    media_image3.png
    Greyscale



populating the field with the training metadata values in the metadata category (see figure 3A below, paragraph 37, fields of video metadata have different contribution to describe the semantics of video clips on the aspects of precision and discrimination capability):

Regarding claim 9, Zhang discloses the method of claim 8, wherein at least one field is populated with a plurality of values (see figure 3b):

    PNG
    media_image4.png
    546
    924
    media_image4.png
    Greyscale
.

Regarding claim 18, see rationale and rejection for claim 8. 

Regarding claim 19, see rationale and rejection for claim 9. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/21/21